Case 1:20-cv-00665-CMH-JFA Document 13 Filed 10/02/20 Page 1 of 1 PageID# 113
  Case 1:20-cv-00665-CMH-JFA Document 11-1 Filed 09/16/20 Page 1 of 1 PagelD# 108




                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF VIRGINIA


   ISABEL MARQUES, PAYAM RASTEGAR,
   and SYED ABDUL NAFAY, on behalf of
   themselves and all others similarly situated,

                                 Plaintiffs,                Case No. I :20-cv-00665-CMH-JF A

                            V.

   TOYOTA MOTOR NORTH AMERICA, INC.
   and TOYOTA MOTOR CORPORATION,

                                 Defendants.


                   JOINT ORDER LIFTING STAY AND TRANSFERRING CASE
                     TO THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF NEW YORK

           THIS CAUSE having been brought jointly before the Court by Defendant, Toyota Motor

   North America, Inc., with the consent of the attorneys for Plaintiff, for an Order lifting the stay

   in this Action and granting transfer of this case to the United States District Court for the Eastern

   District of N ew York. The Court, having reviewed the motion and the file, and being fully

   advised in the premises, it is:

           ORDERED AND ADJUDGED that the Joint Motion to Lift the Stay and Transfer to the

   Eastern District of New York is hereby GRAN TED. The Clerk is hereby directed to transfer this

   case to that district.
                                                  .                                    .
           DONE AND ORDERED m Chambers at Alexandna,                      v·1rgm1a
                                                                               ..    th ts �fr�uay of

   eftf�2020.

                                                           C:Zau.-4& 2:a �
                                                         rott:bf E A 1' n;)QR£9N
                                                         UNITED STATES WGfSIR A!f JUDGE
   cc: Counsel of record
